Citation Nr: 0201060
Decision Date: 01/31/02	Archive Date: 03/15/02

DOCKET NO. 93-19 072               DATE JAN 31, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Phoenix, Arizona

THE ISSUES

1. Entitlement to an increased rating for bilateral blepharitis,
currently rated 10 percent disabling.

2. Entitlement to an increased rating for postoperative residuals
of a gastric ulcer, currently rated 10 percent disabling.

3. Entitlement to compensation benefits under 38 U.S.C.A. 1151,
based on a claim that the veteran has general debilitation due to
VA medical treatment.

(The issue of entitlement to service connection for post-traumatic
stress disorder is the subject of a separate appellate decision.) 

REPRESENTATION

Appellant represented by: Arizona Veterans Service Commission

WITNESSES AT HEARING ON APPEAL

Appellant, Pastor D., and Dr. R.

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to January
1946. He has been determined to be incompetent and his spouse has
been appointed as payee for Department of Veterans Affairs (VA)
benefits.

This appeal comes before the Board of Veterans' Appeals (Board) on
appeal from decisions of the Phoenix, Arizona, Regional Office
(RO). In April 1996 the Board granted service connection for
bilateral blepharitis. In an April 1996 rating action, the RO
implemented the Board's decision and assigned a 10 percent rating
for the bilateral blepharitis. In a February 1997 decision, the RO
granted compensation benefits for postoperative residuals of a
penetrating gastric pursuant to 38 U.S.C.A. 1151 (West 1991).

2 -

There is a separate simultaneous claim for entitlement to service
connection for PTSD. The Board's denial of this claim has been
appealed to the United States Court of Appeals for Veterans Claims
(Court). The veteran has a private attorney as his representative
in this appeal. Accordingly this issue will be addressed by a
separate Board decision.

The issues certified on appeal are entitlement to increased ratings
for bilateral blepharitis and postoperative residuals of a gastric
ulcer. In June 2000 the appellant was furnished a statement of the
case regarding the issue of entitlement to compensation benefits
under 38 U.S.C.A. 1151. The Board construes the appellant's letter
received in July 2000 as a timely substantive appeal. Accordingly,
this issue is properly before the Board for appellate
consideration. This issue will be discussed in the Remand section
of this decision.

The Board construes the appellant's statements as raising the issue
of entitlement to service connection for general debilitation of
the veteran's health as secondary to the gastric ulcer pursuant to
38 C.F.R. 3.310 (2001) and Allen v. Brown, 7 Vet. App. 439 (1995).
This issue has not been formerly adjudicated by the RO and is
referred to the RO for appropriate action.

FINDINGS OF FACT

1. The blepharitis is chronic and active and is manifested by daily
by pus and redness, and complaints of pain and rawness

2. The postoperative residuals, penetrating gastric ulcer, are
productive of no more than mild symptoms.

3 -

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for
postoperative residuals of a gastric ulcer have not been met. 38
U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 7305
(2001).

2. The criteria for a 30 percent rating for bilateral blepharitis
have been met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.7, 4.20,
Part 4, Diagnostic Codes 6099-7806 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The veteran's service separation examination in December 1945 noted
mild blepharitis. No other pertinent findings were noted. From 1962
to 1991 the veteran received treatment at VA and private facilities
for various disorders. In September 1991 he was hospitalized at a
VA facility for massive upper gastrointestinal bleeding. He was
transferred to a private facility during which time he underwent
surgery with a diagnosis of penetrating gastric ulcer.

Postoperatively he was transferred to a VA facility in September
1991 for postoperative care and convalescence. He was discharged in
October 1991. At the time of discharge it was reported that his
condition was stable. His surgical wound had healed. He had no
complaints. He was placed on a diet. Subsequently he continued to
receive treatment at a VA facility for various problems. A June
1993 VAMC report notes that the veteran had a history of a
penetrating gastric ulcer that

4 -

was resolved. These records show no recurrence of the ulcer. While
hospitalized in June 1994 conjunctivitis was diagnosed.

VA examinations were conducted in August 1994. During an eye
examination it was reported that the veteran had marked ciatrical
ectropion of both eyes. He also had seborrheic blepharitis. A slit
lamp examination showed nuclear sclerosis. Corrected visual acuity
was 20/200 bilaterally.

In April 1996 the Board granted service connection for bilateral
blepharitis. In an April 1996 decision the RO implemented the
Board's decision and assigned a 10 percent rating.

On a June 1996 private eye examination, it was noted that the
veteran had best corrected vision of 20/40, bilaterally, with mild
cataracts, an ectropion lid condition, and early diabetic
retinopathy. His primary complaint was a granulated, sandy feeling
in both eyes, which had been present for two weeks. In February
1997 the RO granted benefits at the 10 percent rate for
postoperative residuals of a penetrating gastric under the
provisions of 38 USC 1151.

On a September 1997 VA gastrointestinal examination, the veteran's
wife stated that his deterioration in his general medical condition
was the result of the gastric ulcer he developed in 1991. The
examiner said there was no evidence of weight loss or gain or
evidence of anemia. There was a well-healed anterior surgical scar.
Blood studies were within normal limits. The diagnosis was history
of perforated gastric ulcer with major gastrointestinal bleed. The
doctor added that the veteran was currently stable with no evidence
for re-bleeding or for any ulcer, pain, or discomfort.

Of record is an August 1998, a private physician, Dr. S.R., who is
an acquaintance of the veteran. This letter pertains to the
veteran's 38 U.S.C.A. 1151 claim.

- 5 -

During a VA general medical examination in September 1998, the
veteran's wife reported that the veteran's most severe problem is
the pain in his eyes from the severe blepharitis and
blepharoptosis. She relates that he has had these problems since
his return from overseas duty in 1946. She said the eye condition
had gotten worse over the last 10 years. She said she treated the
condition with artificial tears, prednisone eye drops and
sometimes-antibiotic teardrops. The examination of the abdomen
showed a well-healed surgical scar present. No masses or tenderness
were noted. The examiner stated the veteran had a history of a
perforated gastric ulcer attributed to Motrin with successful
surgery in 1991 without evidence of re- bleeding. He was currently
asymptomatic. Other diagnoses included severe blepharitis and
severe blepharoptosis bilaterally.

A hearing was conducted at the RO in October 1999. The hearing
testimony was confined to the issue of 38 U.S.C.A. 1151 benefits.
Received in March 2001 were two color photographs of the face of
the veteran, which have been reviewed by the Board.

II. Analysis

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the Veterans Claims Assistance
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000)
(codified as amended at 38 U.S.C.A. 5100 et seq. (West Supp. 2001))
became law. This law redefined the obligations of the VA with
respect to the duty to assist and included an enhanced duty to
notify a claimant as to the information and evidence necessary to
substantiate a claim for VA benefits. This law also eliminated the
concept of a well-grounded claim and superseded the decision of the
United States Court of Appeals for Veterans Claims (Court) in
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton
v.

- 6 -

Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam
order), which had held that the VA could not develop of a claim
that was not well grounded.

This change in the law is applicable to all claims filed on or
after the date of enactment of the VCAA, or filed before the date
of enactment and not yet final as of that date. VCAA, 7(a), 114
Stat. at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308
(1991). The implementing regulations were adopted on August 29,
2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as
amended at 38 C.F.R 3.102, 3.156(a), 3.159 and 3.326(a)).

In this case however, the appellant has been informed in statement
of the case and supplemental statements of the case of the
requirements necessary to establish her claims. Also, all evidence
identified by the appellant relative to his claim has been obtained
and associated with the claims folder. In March 2001 the RO
furnished the appellant notification of the contents of the VCAA.
As such, the Board concludes that the VA has met its duty to notify
and assist the veteran in the development of his claim under the
VCAA and the implementing regulations.

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. Separate diagnostic codes identify the various
disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria for that rating.
Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7 (2001).

Lay testimony and statements are deemed competent with regard to
the description of the symptoms of a disability or disease.
Espiritu v. Derwinski, 2 Vet.App. 492

- 7 -

(1992). However, these statements must be considered with the
clinical evidence of record in conjunction with the pertinent
rating criteria.

a) Bilateral blepharitis

The RO has assigned a 10 percent rating for the service-connected
bilateral blepharitis rated by analogy to eczema. 38 C.F.R. 4.20,
Diagnostic Codes 6099- 7806.

Diagnostic Code 6018 provides for the evaluation of conjunctivitis.
The maximum rating allowed under diagnostic code 6018 is 10
percent.

Diagnostic Code 7806 provides for the evaluation of eczema. A 10
percent rating is warranted for eczema with exfoliation, exudation,
or itching, if involving an exposed surface or extensive area. A
rating of 30 percent is warranted if there is exfoliation or
constant itching, extensive lesions or marked disfigurement. A 50
percent rating requires ulceration or extensive exfoliation or
crusting, and systemic or nervous manifestations, or exceptionally
repugnant.

In this regard the VA medical records have confirmed the presence
of chronic blepharitis. The reported symptoms include daily pus,
pain, redness and rawness. After reviewing the lay statements in
conjunction with the medical and photographic evidence of record
the Board finds that the degree of impairment resulting from the
blepharitis more nearly approximates the criteria for the next
higher rating under Diagnostic Code 7806. Accordingly, a 30 percent
rating is warranted. 38 C.F.R. 4.7, 4.20.

However, this same evidence does not provide a basis for a rating
in excess of 30 percent. There is no clinical evidence of
ulceration or extensive exfoliation or crusting. In reaching this
determination, the Board has also determined that the 30

- 8 -


percent evaluation represents the highest rating warranted during
the appeal period. Fenderson v. West 12 Vet. App. 119 (1999).

b). Postoperative residuals of a penetrating gastric ulcer

The veteran is currently assigned a 10 percent rating under 38
C.F.R. 4.114, Diagnostic Code 7305, duodenal ulcer. Under this code
a 10 percent rating is assigned for duodenal ulcer which is mild,
with recurring symptoms once or twice yearly. A 20 percent rating
is assigned when the condition is moderate, with recurring episodes
of severe symptoms two or three times a year averaging 10 days in
duration, or with continuous moderate manifestations.

The veteran was surgically treated for a penetrating gastric ulcer
in September 1991. The evidence shows that the treatment was
successful and that the ulcer has not recurred. Recent medical
reflects no evidence of weight loss or gain or evidence of anemia.
There is a well-healed anterior surgical scar, and blood studies
are within normal limits. No recurrence of the ulcer or ulcer
symptoms has been reported.

The evidence does not show that he has any ulcer symptoms that are
moderate, with recurring episodes of severe symptoms two or three
times a year averaging 10 days in duration, or that he has
continuous moderate manifestations. Accordingly, the Board finds
that the preponderance of the evidence is against the claim for an
increased rating for postoperative residuals of a penetrating
gastric ulcer.

In reaching this determination, the Board has also determined that
the 10 percent evaluation represents the highest rating warranted
during the appeal period. Fenderson v. West 12 Vet. App. 119
(1999).

- 9 -

ORDER

An increased rating of 30 percent for bilateral blepharitis is
granted subject to the law and regulations governing the payment of
monetary benefits.

An increased rating for postoperative residuals of a gastric ulcer
is denied.

REMAND

A claim for entitlement to compensation benefits under 38 U.S.C.A.
11 5 1, based on the fact that the veteran has general debilitation
due to VA medical treatment was received at the RO on September 29,
1997.

Title 38, United States Code 1151 provides that, where a veteran
suffers an injury or an aggravation of an injury resulting in
additional disability by reason of VA hospitalization, or medical
or surgical treatment, compensation shall be awarded in the same
manner as if such disability were service connected. 38 U.S.C.A.
1151 (West 1991); 38 C.F.R. 3.385 (2001).

Applicable regulations provide that, in determining that additional
disability exists, the veteran's physical condition immediately
prior to the disease or injury on which the claim for compensation
is based will be compared with the subsequent physical condition
resulting from the disease or injury, each body part involved being
considered separately. 38 C.F.R. 3.358(b)(c).

In determining whether additional disability resulted from a
disease or an injury or an aggravation of an existing disease or
injury suffered as a result of hospitalization, or medical or
surgical treatment, the following considerations will govern: It
will be

- 10 -

necessary to show that the additional disability is actually the
result of such disease or injury or an aggravation of existing
disease or injury and not merely coincidental therewith; and the
mere fact that aggravation occurred will not suffice to make the
additional disability compensable in the absence of proof that it
resulted from disease or injury or an aggravation of an existing
disease or injury suffered as the result of hospitalization or
medical or surgical treatment. Id.

38 U.S.C.A. 1151 was amended with regard as to what constitutes a
"qualifying additional disability." The revisions became effective
October 1, 1997. The amendment serves to further restrict the
application of 38 U.S.C.A. 1151 as negligence is now a factor be
considered and, thus, would be less favorable to veteran than the
statute prior to the revisions. The Court has held that where the
law changes after a claim has been filed or reopened, but before
the administrative or judicial process has been concluded, the
version most favorable will apply, unless Congress provided
otherwise or permitted the VA Secretary to provide otherwise and
the Secretary did so. Karnas v. Derwinski, 1 Vet.App. 308, 313
(1991).

In this regard, a review of the June 2000 statement of the case
reflects that the appellant was not advised of the legal criteria
in effect prior to October 1, 1997. The appellant maintains that
the treatment the veteran received from the VA in September and
October 1991 for the penetrating gastric ulcer resulted in a
general debilitation of the veteran's health. A review of the
evidence indicates that copies of the complete hospital records for
the veteran's hospitalization on September 9, 1991 are apparently
on file. However, these records have not been appropriately
certified by a hospital official. The complete records concerning
the hospitalization at the VA Prescott facility from September 20
to October 22, 1991 apparently are not on file.

In August 2001, a statement was received from a private attorney
who is representing the appellant on another issue which is under
the jurisdiction of the Court. The attorney indicated that he was
not representing the veteran on the 38 U.S.C.A. 1151 claim.
However, the attorney made certain request concerning this issue,
to include a request that the VA furnish the veteran a copy of all
documents added to the record following an October 1999 hearing.
Such requests can only be made by the appellant, the veteran,
and/or the accredited representative, Arizona Veterans Service
Commission. In order to ensure the appellant's right of due process
the Board believes that this matter must be clarified.

Accordingly, the case is REMANDED for the following:

1. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) and the implementing regulations are fully
complied with and satisfied.

2. The RO should request the VAMC in Prescott, Arizona to furnish
originals, or copies certified by the appropriate hospital
administrator of the complete records, including progress,
doctors', and nurses' notes, regarding the veteran's
hospitalization on September 9, 1991 and from September 20 to
October 22, 1991.

3. Thereafter, the adjudication claims folder should be forwarded
to a specialist in gastrointestinal disorders for review.
Thereafter, it is requested that the specialist render an opinion
as to whether it is as likely as not that the veteran developed
additional disability, currently claimed as general debilitation,
as a result of treatment rendered at the VA medical facility for
penetrating gastric ulcer on September 9 and September 20 to
October 22, 1991.

If the examiner finds additional disability(ies) said
disability(ies) should be identified and the examiner should
furnish an opinion as to whether such additional disability is: (1)
causally related to the VA treatment; (2) merely coincidental with
that treatment; (3) is a continuance or natural progress of the
condition for which the veteran underwent treatment; or, (4) is the
certain or near certain result of the treatment. The examiner
should be informed that negligence is not a consideration in this
case. The examiner's attention is directed to the August 1998
statement and October 1999 hearing testimony from Dr. S. J. R. The
specialist should provide complete rationale for all conclusions
reached.

4. The RO should ask the appellant if she desires copies of all
documents submitted into the record since the October 1999 hearing.
She should also be informed that she may submit a Motion for
Advancement on the Docket to the Board in Washington, D. C. per 38

C.F.R. 20.900(c) (2001). Thereafter, the RO should take any
appropriate action.

5. The RO should then re-adjudicate the issue in appellate status.
If the benefit sought on appeal remains denied, the appellant
should be provided with a supplemental statement of the case
(SSOC). The SSOC must contain notice of all relevant actions taken
on the claim for benefits, to include the applicable law and
regulations, to include the legal criteria regarding 38 U.S.C.A.
1151 claims effective prior to October 1, 1997, considered
pertinent to the issues currently on appeal as well as a summary of
the evidence received since the issuance of the last SSOC. An
appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2001)
(Historical and Statutory

- 14 -

Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the ROs to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

ROBERT P. REGAN 
Member, Board of Veterans' Appeals

- 15 -



